FILE COPY
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 7871




5/15/2015                                               COA Case No. 12-13-00333-CR
WALKER, WILBERT                Tr. Ct. No. 12CR-115                         PD-0592-15
On this day, this Court has granted the Appellant's Pro Se motion for an extension
of time in which to file the Petition for Discretionary Review. The time to file the
petition has been extended to Friday, July 31, 2015. NO FURTHER EXTENSIONS
WILL BE ENTERTAINED. NOTE: Petition For Discretionary Review must be filed
with The Court of Criminal Appeals.
                                                                 Abe| Acosta, Clerk

                               12TH COURT OF APPEALS CLERK
                               CATHY LUSK
                               1517 W. FRONT, ROOM 354
                               TYLER, TX 75701
                           '   * DELIVERED VIA E-MAIL *